Exhibit 10.1c

RESTRICTED SHARE UNIT

TERMS OF AWARD

UNDER

STEREOTAXIS, INC. 2012 STOCK INCENTIVE PLAN

DIRECTOR AWARD

On August 22, 2012 (“Grant Date”), the Company granted to Director an Award of
restricted share units (“RSUs”) under the Stereotaxis, Inc. 2012 Stock Incentive
Plan, as amended the (“Plan”). The date of grant and the number of RSUs covered
by this Award are set forth in the Award letter you received from the Company
(“Statement”). The Statement and these Terms of Award collectively constitute
the terms and conditions of the Award for the RSUs and describe the conditions
applicable to such Awards.

1. Award Subject to Plan. This Award is granted under and is expressly subject
to, all the terms and provisions of the Plan, which terms are incorporated
herein by reference.

2. Definitions. All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Plan. The following terms shall have the following
meanings, except where otherwise noted:

(a) “Change of Control” means the occurrence of one or more of the following:

 

  (i) The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14(d)
of the Act (excluding, for this purpose, the Company or its subsidiaries or any
employee benefit plan of the Company or its subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 35% or
more of either the then-outstanding shares of common stock of the Company or the
combined power of the Company’s then-outstanding voting securities entitled to
vote generally in the election of directors;

 

  (ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board, provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an individual whose
initial assumption of office is in connection with an actual or threaten
election contest relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act) shall
be, for purposes of this section, considered as though such person were a member
of the Incumbent Board; or



--------------------------------------------------------------------------------

  (iii) The consummation of a reorganization, merger or consolidation, in each
case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

(b) “Company” means Stereotaxis, Inc., a Delaware corporation.

3. Grant of RSUs. Each RSU represents the right to receive one share of Common
Stock at the time provided under these Terms of Award, provided that such RSU is
vested at such time. Until such time (if any) as shares of stock are delivered
to the Director, the Director will not have any of the rights of a common
shareholder of the Company with respect such shares. Director shall have no
voting or dividend equivalent rights with respect to the RSUs.

4. Vesting. One hundred percent (100%) of the RSUs will become vested on the
earlier of August 22, 2013, or the date of the Company’s 2013 annual
shareholders’ meeting (the “Vesting Date”), if the Director is still a member of
the Board of Directors on such date and has been continuously a member of the
Board of Directors since the Grant Date. If the Director terminates service on
the Board of Directors for any reason prior to the Vesting Date, including
without limitation upon death or disability, the Director shall forfeit the
RSUs; provided that, if the Director’s serve on the Board of Directors
terminates as a result of a Change of Control, the RSUs shall vest immediately.

5. RSUs Non-Transferable. RSUs awarded hereunder shall not be transferable by
the Director. Except as may be required by the federal income tax withholding
provisions of the Code or by the tax laws of any State, the interests of the
Director under this Agreement are not subject to the claims of his or her
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt by the
Director to sell, transfer, alienate, assign, pledge, anticipate, encumber,
charge or otherwise dispose of any right to benefits payable hereunder shall be
void.

6. Delivery of Shares. The Company shall deliver to the Director a number of
shares equal to the number of RSUs (if any) that vest pursuant to this Award.
Such delivery shall take place as soon as practicable.

7. Committee Administration. These Awards have been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of these Awards, shall have
plenary authority to interpret any provision of this grant and to make any
determinations necessary or advisable for the administration of this grant and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Director by
the express terms hereof.

8. Effect of Award Certificate: Severability. This Award shall be binding upon
and shall inure to the benefit of any successor of the Company. The invalidity
or enforceability of any provision of this Award shall not affect the validity
of enforceability of any other provision of this Award.

 

2